This is a county court case in which the plaintiff alleged and proved a failure on the part of the railway company to properly construct its roadbed over his land, and as a result of which his land and crops were damaged by flood waters. He alleged that his land was damaged $500 and his crops $100. There was a jury trial, which resulted in a verdict and judgment for the plaintiff for $141.56 damage to his land, and $90 damage to his crops, and the defendant has appealed.
The case is presented in this court upon only two assignments of error, one of which complains of the trial court's refusal to give a certain requested instruction, and the other charges that the verdict is excessive as to the amount allowed for injury to the plaintiff's crops. The law announced in the refused instruction was covered and applied in the court's charge to the jury, and therefore no error was committed in refusing that instruction. On the other point we have examined the statement of facts, and find some testimony tending to support the finding of the jury as to the amount of injury to the plaintiff's crops; and, while that testimony is not as satisfactory as it might have been, *Page 864 
we cannot say that it does not support the verdict.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.